                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

TED MARCUM,                              : Case No. 3:17-cv-437
                                         :
       Plaintiff,                        : District Judge Walter H. Rice
                                         : Magistrate Judge Sharon L. Ovington
vs.                                      :
                                         :
SHERIFF DAVE DUCHAK, et al.,             :
                                         :
       Defendants.                       :


          NOTICE TO PRO SE PLAINTIFF OF MOTION TO DISMISS


      You are hereby notified that Defendant Sheriff Dave Duchak filed a Motion to

Dismiss on March 3, 2020. (Doc. #106). You should receive a copy of the Motion

directly from Defendant.

      Your response must be filed with the Court not later than March 27, 2020. If you

fail to file a timely response, Defendant’s Motion to Dismiss may be granted and your

case dismissed.

March 4, 2020                                 s/Sharon L. Ovington
                                              Sharon L. Ovington
                                              United States Magistrate Judge
